Citation Nr: 1439670	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 and from May 1, 1992, to May 9, 1992.  He also served in the California Army National Guard (ARNG) from February 1976 to January 1980 and August 1983 to August 2001.  Pertinent to this case, an ARNG detailed points summary shows he served on inactive duty for training (INACDUTRA) on May 21, 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied claims for service connection for degenerative joint disease of the back and migraine headaches.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A copy of the transcript is associated with the claims file. 

In November 2010, July 2012, and November 2013, the Board remanded the Veteran's claims for further development.  The case has since been returned to the Board for adjudication.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical spine disability is not related to his military service and did not undergo an increase in severity during INACDUTRA.

2.  The Veteran's currently diagnosed headaches are not related to his military service and did not undergo an increase in severity during INACDUTRA.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a cervical spine disability as well as headaches.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2010, July 2012, and November 2013, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to verify the Veteran's ARNG service and obtain outstanding service records associated with this service, obtain outstanding Social Security Administration (SSA) records, and provide the Veteran with a VA examination as to his cervical spine disability and headaches.  The Veteran's claims were then to be readjudicated.  
Pursuant to the Board's remand instructions, the Veteran's ARNG service dates were verified, and outstanding treatment and personnel records were obtained.  Further, outstanding SSA records have been associated with the claims folder.  Also, the Veteran was provided a VA examination for his cervical spine disability and headaches in July 2012 with additional medical opinion obtained in December 2013.  A report of the medical examination and additional opinion have been associated with the claims folder.  The Veteran's claims were readjudicated via May 2012, December 2012, and January 2014 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In letters mailed to the Veteran in December 2004 and December 2008, VA satisfied this duty.  Although the December 2008 letter was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Appeals Management Center (AMC) readjudicated the Veteran's claims, most recently in the January 2014 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, SSA records, as well as VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's cervical spine and headaches symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's cervical spine disability and headaches and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination for his cervical spine disability and headaches in July 2012 with additional medical opinion obtained in December 2013.  The examination report and opinion reflect that the Veteran was interviewed during the examination and that the examiners reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report and additional medical opinion taken as a whole are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of representative.  He presented testimony before the undersigned at a hearing in October 2010.

Accordingly, the Board will proceed to a decision.

Service connection for a cervical spine disability and headaches

For the sake of economy, the Board will analyze the Veteran's cervical spine disability and headaches claims together, as they involve the application of similar law.

The Veteran contends that he was injured during a period of INACDUTRA (specifically on May 21, 1995) which caused his current cervical spine disability and headaches.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Additionally, because there was no examination prior to the pertinent period of INACDUTRA, the presumptions of soundness and aggravation do not apply.  See (Valerie Y.) Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's periods of active military service from January 1967 to December 1968 and from May 1, 1992, to May 9, 1992. 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of the cervical spine during the one-year presumptive period after the Veteran's separation from active duty.  On the contrary, the record does not reflect any complaints or findings associated with the Veteran's cervical spine that are consistent with arthritis until May 1995 (3 years after the Veteran's separation from active service).  Service connection is therefore not warranted on a presumptive basis as to the Veteran's cervical spine disability.  38 C.F.R. §§ 3.307, 3.309(a).  Having determined that service connection is not warranted on a presumptive basis, the Board will next turn to whether service connection is warranted on a direct basis.

As to element (1), current disability, the medical evidence of record documents diagnosis of degenerative joint disease of the cervical spine as well as tension headaches.  See, e.g., the July 2012 VA examination report.  The Board further notes that Dr. J. diagnosed the Veteran with occipital neuralgia in a February 2006 private treatment record.  Element (1) is therefore satisfied as to both claims.    

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as discussed above, the Veteran contends that he was injured during a period of INACDUTRA (specifically on May 21, 1995) which caused his current cervical spine disability and headaches.  The pertinent evidence of record shows on May 21, 1995 during a period of INACDUTRA, the Veteran entered triage at T .C. hospital emergency room (ER) at 1:22 P.M.  He arrived via personal vehicle and was stable.  He had hit the back of his head on the ground and had possibly lost consciousness; he also complained of left elbow pain.  The history showed that he was getting into a truck when he lost his footing and landed on his back and the back of his head.  He lost consciousness for about one minute; he had no confusion but when he got up he had poor balance.  He also complained of a headache.  Physical examination showed no acute distress. He was alert and cooperative with a normal but tender occipital region without swelling or laceration. His elbow contusion was noted.  The examination conclusion was that he had a concussion but intracranial bleeding was doubted.  Diagnostic impressions were intracranial fall; closed head injury-concussion syndrome; and left elbow contusion. A T .C. hospital physician work release record states that the Veteran was unable to return to work until he was re-examined. 

In November 1995, a report of medical examination (RME) showed that the spine was normal, but there was a surgical scar on his left neck that was one and a half inches long.  He denied recurrent back pain and a past head injury (see November 1995 report of medical history or RMH), but stated he had an operation for a tumor. The physician's summary stated that he had a history of a minor head injury ten months prior.  However, he had no current problems.  It also stated the Veteran had a cyst removed from his left neck.  The scar was again noted on a January 1999 RME; a clinical evaluation of the spine was again normal and on the RMH the Veteran denied recurrent back pain. 

The Board also notes that the remainder of the Veteran's service treatment records are absent complaints of or treatment for either a cervical spine disability or headaches.  However, as the record documents treatment for the Veteran's claimed injury during a period of INACDUTRA, the Board finds that Hickson element (2) is satisfied as to both claims. 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current cervical spine disability and headaches are related to his military service.

In this regard, the Board notes that the Veteran was afforded a VA examination in July 2012.  Pertinently, the examiner considered the Veteran's medical history as well as his current complaints of neck pain and headaches and also provided a thorough examination of the Veteran.  The Veteran's claims folder was subsequently forwarded to another VA examiner in December 2013 who also considered the Veteran's medical history, to include motor vehicle accidents in 2000 and 2002 which were not incurred during service, and his complaints of neck pain and headaches.  In an opinion dated December 2013, the examiner opined that it is less likely than not that the Veteran's cervical spine disability and headaches had its clinical onset in service or increased in severity during INACDUTRA.  The examiner's rationale for her conclusion was based on her finding that while there is clear and undisputable evidence that the 1995 injury did in fact occur, there was no objective documentation of a chronic medical condition as a result.  Indeed, the Veteran did not complaint of neck pain or headaches to the multiple clinicians he was evaluated by until a May 2000 private chiropractor following a motor vehicle accident in February 2000 at which point he reported neck pain.  Furthermore, with regard to the Veteran's headaches, the examiner noted that review of medical literature demonstrated that causes of occipital neuralgia rarely comes from direct trauma, and it would be less likely than not to have developed until 5 years later after the injury if in fact the 1995 fall was the causative agent.  Additionally, whiplash injuries have been noted to possibly be related to occipital neuralgia, and thus the evidence supports a finding that the Veteran's occipital neuralgia is more likely than not triggered by motor vehicle accidents in 2000 and 2002 which prompted him to see chiropractic care for his symptoms and are the first objective documentation of his symptoms.       
The July 2012 VA examination with additional opinion in December 2013 was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the December 2013 VA examiner considered the Veteran's medical history, to include the in-service fall during INACDUTRA, and determined that the Veteran's current cervical spine disability and headaches are not related to his military service.  Although the VA examiner indicated that SSA records were not reviewed, the SSA records associated with the claims folder that would possibly be relevant to the claims document disabilities that the Veteran received treatment for in other records associated with the claims folder, such as treatment for back pain.  These records were reviewed by the VA examiner.  Neither the Veteran nor the Veteran's representative have suggested that the VA opinion is inadequate based on the examiner's notation that SSA records were not reviewed, nor does the record indicate such.      

The Board notes that the Veteran has submitted three medical opinions in support of his claims.  Specifically, the positive opinions are from Dr. S.H., Dr. J. and Dr. B. In December 2005, Dr. S.H . wrote a letter stating the Veteran told him that he had a head injury in 1995 resulting in neck discomfort and migraines.  Dr. S.H. said he told the Veteran he did not have a migraine headache but did have headaches resulting from neck muscular pain.  Dr. S.H. suggested the Veteran be evaluated and stated that he believed the Veteran did not have migraines but did have headaches due to neck pain consistent with an injury that occurred in 1995. 

In February 2006, Dr. J. stated the Veteran had been a patient since April 2005 in his chronic pain practice and occipital neuralgia was diagnosed because the headache began in the neck and radiated toward the occiput bilaterally.  Dr. J. stated that because the headaches were nearly completely relieved following a bilateral nerve block, his headaches were likely secondary to occipital neuralgia.  "Occipital neuralgia in adults is generally caused by some sort of hyperflexion or hyperextension injury of the head on the neck because it is generally related to trauma."  The Veteran reported his only head injury was the one on INACDUTRA in service.  Dr. J. said this injury was consistent with development of occipital neuralgia and symptoms followed this incident. 

A November 2010 letter from Dr. B. (submitted June 2012) shows Dr. B. stated that the Veteran suffered an injury on May 21, 1995, when he fell of the back of a truck and landed on his head and neck region.  Since then he was bothered by chronic headaches and pain.  Dr. B. states that he was on active duty at the time, but the January 2012 ARNG point statement makes clear he was on INACDUTRA. Dr. B. said it was as likely as not that current headaches and neck pain were the result of this injury.

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds that the opinion of the December 2013 VA examiner is of greater probative value than the opinions provided by Dr. S.H., Dr. J., and Dr. B.  Crucially, Dr. S.H., Dr. J., and Dr. B. did not address the Veteran's history of motor vehicle accidents in 2000 and 2002.  Furthermore, the Veteran has complained of work-related back pain which was not addressed by Dr. S.H., Dr. J., or Dr. B.  Additionally, while there is evidence of an injury during INACDUTRA, the Board finds the Veteran to have been inconsistent in his original reporting of the injury leading the conclusion that his memory is unreliable.  For example, in his August 2004 claim, he stated the injury was in February 1998; in a January 2005 statement he said it occurred between 1993 and 1994 and in March 2005 he finally submitted hospital records showing it occurred in May 1995.  As such, the Board finds that the rationales provided by Dr. S.H., Dr. J., and Dr. B. are inadequate for evaluation purposes.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, the December 2013 VA examiner reviewed the Veteran's pertinent medical history, to include the 2000 and 2002 motor vehicle accidents, and determined that the Veteran's current cervical spine disability and headaches are not related to military service and did not undergo an increase in severity during INACDUTRA.  In light of the foregoing, the Board finds that the opinion of the December 2013 VA examiner is of greater probative value than the opinions provided by Dr. S.H., Dr. J., and Dr. B. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including neck pain and headaches), has presented no probative clinical evidence of a nexus between his current cervical spine disability and headaches and his military service, to include whether the disabilities had increased in severity during INACDUTRA.  The Board finds that the Veteran is not competent to associate any of his claimed symptoms to military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current cervical spine disability and headaches.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his current cervical spine disability and headaches and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  With regard to the Veteran's cervical spine disability, the Board notes that the Veteran appears to be contending that he has had this disability continually since active service.  However, as discussed above, the December 2013 VA examiner specifically determined that this disability was less likely than not related to military service.  Moreover, the Veteran's medical history is absent complaints of or treatment for neck pain until May 1995.  The Board therefore finds that his current statements regarding a continuity of symptomatology are outweighed by the medical evidence of record, to include the service treatment records during active duty which do not document any neck problems and the December 2013 VA examination report.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

With regard to the Veteran's headaches, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker, supra.  The Veteran's headaches disability is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability and for headaches.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for headaches is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


